Exhibit 10.1

 

Dated                                2006

 

 

SAILGOLD LIMITED AND ROPEPATH LIMITED

 

and

 

WILLIS GROUP SERVICES LIMITED

 

and

 

WILLIS GROUP LIMITED

 

and

 

TEN TRINITY SQUARE  LTD

 

and

 

THOMAS ENTERPRISES INC

 

and

 

STANLEY EARL THOMAS

 

 

AGREEMENT

 

for the sale of
10 Trinity Square, London EC3P 3AX

 

 

[g218782kki001.gif]

 

One Silk Street

London EC2Y 8HQ

 

 

Telephone (44-20) 7456 2000

Facsimile (44-20) 7456 2222

 

Ref C Coombe/B Taylor


--------------------------------------------------------------------------------




 

PARTICULARS

Date

:

8 September 2006

 

 

 

The Seller

:

SAILGOLD LIMITED (Company No. 4257730) and ROPEPATH LIMITED (Company No.
4257796) whose registered office is at 10 Trinity Square London EC3P 3AX

 

 

 

The Beneficial Owner

:

WILLIS GROUP SERVICES LIMITED (Company No. 1451456) whose registered office is
at 10 Trinity Square London EC3P 3AX

 

 

 

The Lease Guarantor

:

WILLIS GROUP LIMITED (Company No. 621757) whose registered office is at 10
Trinity Square London EC3P 3AX

 

 

 

The Buyer

:

TEN TRINITY SQUARE LTD (Company No. 116464C) a company incorporated in the Isle
of Man whose registered office is at The Fairway Suite, Fort Island, Derbyhaven,
Isle of Man, IM9 1UA

 

 

 

The Surety

:

Jointly and severally, THOMAS ENTERPRISES INC a company incorporated in the
State of Georgia (Control Number K207255) whose principal place of business is
45 Ansley Drive, Newnan, GA 30263, USA and STANLEY EARL THOMAS of 544 Johnson
Rd, Sharpsburg, GA 30277 each of whose address for service is at Denton Wilde
Sapte One Fleet Place London EC4M 7WS

 

 

 

Freehold Land

:

10 Trinity Square London EC3P 3AX as more fully described in Schedule 1

 

 

 

Crown Land

:

The land shown edged red on Plan 1 attached to the Crown Land Lease currently
occupied by the Beneficial Owner pursuant to the Crown Licence

 

 

 

Property

:

The Freehold Land and the Crown Land

 

 

 

Purchase Price

:

ONE HUNDRED AND FIVE MILLION POUNDS (£105,000,000) exclusive of VAT

 

 

 

Deposit

:

TEN MILLION FIVE HUNDRED THOUSAND POUNDS (£10,500,000

1


--------------------------------------------------------------------------------




 

Completion Date

:

27 September 2006 (subject to Clause 2.3)

 

 

 

Deferred Date

:

27 November 2006 or such earlier date as the Buyer may nominate in writing

 

 

 

Completion Time

:

5.00 pm.

 

 

 

Contract Rate

:

4% above the base lending rate for the time being of Lloyds TSB Bank plc

 

 

 

Registered Title/Root of Title

:

NGL211559

 

 

 

Title Guarantee

:

Full title guarantee

 

 

 

Seller’s Solicitor

:

Linklaters, One Silk Street, London EC2Y 8HQ (Ref: C Coombe/B Taylor)

 

 

 

Buyer’s Solicitor

:

Denton Wilde Sapte, One Fleet Place, London EC4M 7WS (Ref: IDO/69654.00001)

 

2


--------------------------------------------------------------------------------




 

An Agreement made on the date and between the parties specified in the
Particulars, by which it is agreed as follows:

1                               Interpretation

1.1                            This Agreement incorporates the Standard
Commercial Property Conditions (First Edition) (the “Conditions”). In case of
conflict between this Agreement and the Conditions, this Agreement prevails.
Terms used or defined in the Conditions have the same meanings when used in this
Agreement, and vice versa.

1.2                            The Particulars on page 1 form part of this
Agreement, and terms specified in them bear the same meanings when used
elsewhere in this Agreement.

1.3                            Unless otherwise indicated, references to Clauses
or Schedules are to Clauses and Schedules of this Agreement.

1.4                            Clause headings in this Agreement are for ease of
reference only.

1.5                            References to times shall be to times in London
England.

1.6                            The following further definitions apply in this
Agreement:

Chattels:  the items listed in Schedule 5;

Crown: The Queen’s Most Excellent Majesty acting by The Crown Estate
Commissioners;

Crown Land Lease: a new 125 year lease of the Crown Land (and any Fittings on
the Crown Land) granted by the Crown to the Beneficial Owner today in the form
of the attached draft;

Crown Licence: a deed dated 24 June 1976 between The Queen’s Most Excellent
Majesty (1), The Secretary of State for the Environment (2) and Willis Faber &
Dumas (Holdings) Limited (3) in respect of the Crown Land;

Documents: the documents listed in Schedule 2;

Fittings: those of the fittings which form part of the Property and are integral
to the character of the building including without limitation the wood panelling
and chandeliers;

Legal Charge: a charge by the Buyer in favour of the Beneficial Owner in the
form attached;

Letting Documents: the documents listed in Schedule 3;

Tenant: any tenant or licensee under the Letting Documents;

VAT: Value Added Tax;

Willis Lease: a lease to be entered into pursuant to Clause 14 of this Agreement
by the Buyer the Beneficial Owner and the Lease Guarantor in the form of the
draft attached at Schedule 4;

the 2002 Act: the Land Registration Act 2002.

3


--------------------------------------------------------------------------------




 

2                               Agreement for sale

2.1                            The Seller shall sell at the request and
direction of the Beneficial Owner and the Buyer shall buy the Freehold Land.

2.2                            The Buyer shall on the Completion Date take an
assignment of the Crown Land Lease from the Beneficial Owner.

2.3                            The Buyer shall not be required to complete the
purchase of the Freehold Land until the Beneficial Owner is ready to assign the
Crown Lease to the Buyer with the intent that completion of the sale of the
Freehold Land shall take place simultaneously with completion of the assignment
of the Crown Land Lease.

3                               Title guarantee

The Seller shall transfer the Freehold Land and shall assign the Crown Land
Lease with the Title Guarantee specified in the Particulars.

4                               Purchase Price

4.1                            . The Buyer shall pay the Deposit on 15 September
2006 by direct credit or such other method as the Seller’s Solicitor may agree
and if not paid by the Completion Time on such date the Seller shall be entitled
in addition to any other rights to give notice at any time to terminate this
Agreement.

4.2                            The Deposit shall be held as to £7,893,789 by the
Seller’s Solicitor as stakeholders and as to the balance shall be paid to the
Seller’s Solicitor as agents for the Seller.

4.3                            The consideration for the sale of the Freehold
Land and the Crown Land Lease shall be the Purchase Price apportioned as to
£102,585,000 to the Freehold Land and £2,415,000 to the Crown Land.

4.4                            The Purchase Price shall be paid  by the Buyer to
the Beneficial Owner in two instalments:

4.4.1                          25% before the Completion Time on the Completion
Date; and

4.4.2                          75% before the Completion Time on the Deferred
Date together with interest at 6% per annum from the Completion Date until the
Deferred Date.

5                               Completion

5.1                            Subject to Condition 8.3 (where applicable) and
Clause 2.3 completion shall take place on the Completion Date and before the
Completion Time.

5.2                            If the money due on the Completion Date is
received after the Completion Time, completion is to be treated, for the
purposes of Conditions 6.3 and 7.3, as taking place on the next working day.
Condition 6.1.2 shall not apply.

5.3                            If the money due on the Deferred Date is received
after the Completion Time, completion is to be treated, for the purposes of
Condition 7.3, as taking place on the next working day. Condition 6.1.2 shall
not apply.

4


--------------------------------------------------------------------------------




 

5.4                            In Condition 6.8.2(b) the words “if the amount to
be paid on completion enables the property to be transferred freed of all
mortgages (except those to which the sale is expressly subject)” shall be
deleted.

5.5                            In Condition 6.8.3 the word “ten” shall be
deleted and the word “two” substituted.

5.6                            At completion the Buyer shall deliver an opinion
of Quinn Kneale in a form satisfactory to the Seller’s Solicitor in relation to
the creation of the documents contemplated by this agreement to which Ten
Trinity Square Ltd is a party.

5.7                            At completion the Buyer shall deliver the
undertaking of the Buyer’s Solicitor to complete the SDLT return and Land
Registry applications in relation to the purchase of the Property and the
creation of the Legal Charge and to pay the SDLT and Land Registry fees.

5.8                            At completion the Buyer shall deliver the Legal
Charge duly executed together with an undertaking from Quinn Kneale to register
the same in accordance with Isle of Man law.

6                               Title

6.1                            The Buyer acknowledges that the Seller has
deduced good title to the Freehold Land prior to the date of this Agreement.
Accordingly the Buyer shall not raise any requisition on matters arising before
that date.

6.2                            Condition 1.1.2 shall be deleted and replaced by
the following:

“When used in these conditions the terms “absolute title” and “official copies”
have the specific meanings given to them by the Land Registration Act 2002”.

6.3                            Title to the Crown Land Lease shall be deduced by
production to the Buyer and the Buyer’s Solicitors of (a) the Crown Land Lease
and (b) the completed SDLT return and Land Registry application forms and (c)
evidence that the SDLT payable on the Crown Land Lease has been paid and the
provisions of Clause 6.4 shall apply.

6.4                            The Beneficial Owner shall pay the SDLT due on
the Crown Land Lease within 10 working days of its completion and shall promptly
deal with any requisitions raised by HMRC on the SDLT return.  The Beneficial
Owner shall apply to the Land Registry for the registration of the Crown Land
Lease within 20 working days of its completion and shall promptly deal with any
requisitions raised by the Land Registry on the application.  Upon completion of
the application for registration of the Crown Land Lease the Beneficial Owner
shall deliver the Crown Land Lease and the title information document to the
Buyer.

7                               Incumbrances affecting the Freehold Land

7.1                            The Freehold Land is sold subject to and where
applicable with the benefit of:

7.1.1                          any unregistered interests which override
registered dispositions under Schedule 3 of the 2002 Act; and

7.1.2                          such unregistered interests as may affect the
Freehold Land to the extent and for so long as they are preserved by the
transitional provisions of Schedule 12 of the 2002 Act;

5


--------------------------------------------------------------------------------




 

7.1.3                          all matters contained or referred to in the
Property Proprietorship and Charges registers of the Registered Title (except
fixed and floating charges securing money or liabilities);

7.1.4                          the Letting Documents;

7.1.5                          the rights, obligations and other provisions
contained or referred to in the Documents;

as well as those incumbrances mentioned in Condition 3.1.2 subject however to
Clause 16.

7.2                            The Buyer is deemed to purchase with full
knowledge of the incumbrances referred to in Condition 3.1.2 and Clause 7.1.

8                               Transfer

8.1                            The transfers of the Freehold Land and the Crown
Land Lease shall be in the form of the attached drafts.

8.2                            The transfers shall, at the cost of the Buyer, be
engrossed and executed in duplicate. The duplicate copies shall be delivered
within twenty-one days after completion to the Seller’s Solicitor (for retention
by the Seller).

8.3                            Condition 4.5.5 shall not apply.

9                               Crown Land

9.1                            The Beneficial Owner and the Lease Guarantor each
warrant that:

9.1.1                          the Lease Guarantor is the sole legal and
beneficial owner of the Crown Licence;

9.1.2                          the Crown Land is exclusively occupied by the
Beneficial Owner and/or any of its group companies and it is entitled to vacant
possession of it.

9.1.3                          it has not created any derivative legal interest
in the Crown Land.

9.2                            The Lease Guarantor has surrendered the Crown
Licence to the Crown free from any derivative legal interest and subject only to
the occupation of the Beneficial Owner and its group companies immediately prior
to completion of the grant of the Crown Land Lease.

10                        Insurance

10.1                     As between the Seller and the Buyer the Property shall
be at the risk of the Buyer from the date of this Agreement. The Seller and/or
Beneficial Owner shall maintain the existing insurance of the Property until
actual completion. Conditions 5.1.1 to 5.1.3 (inclusive) shall not apply.

10.2                     The Beneficial Owner shall not do or omit to do
anything that shall cause the policy to become void or voidable, the payment of
any insurance moneys to be refused or the policy to become subject to any undue
excess, exclusion or limitation which is not on normal commercial terms.

6


--------------------------------------------------------------------------------




 

10.3                     The Beneficial Owner shall procure that the Buyer is
added to the insurance policy as a co-insured party with effect from the date of
this Agreement and shall provide the Buyer with evidence that this has been
done.

10.4                     If any of the Property the Fittings and the Chattels is
damaged prior to actual completion by one of the risks covered by the insurance
policy maintained by the Beneficial Owner the Beneficial Owner shall:

10.4.1                   in consultation with the Buyer make a claim under the
insurance policy;

10.4.2                   pay to the Buyer the proceeds of the insurance and any
excess under the insurance policy and any moneys which the Beneficial Owner is
unable to recover under the insurance policy (save to the extent that the upper
limit of indemnity is exceeded) other than as a result of any act  or default of
the Buyer.

11                         Postal Completion

Any completion by post or through a document exchange shall be at the Buyer’s
expense and risk and neither the Seller nor the Seller’s Solicitor shall be
liable for the loss of any documents so sent so long as they were properly
addressed.

12                        Interest

Any money payable under this Agreement which is not paid by the due date (other
than the balance of the Purchase Price when Condition 7.3 applies) shall bear
interest at the Contract Rate.

13                        Acknowledgement

The Buyer acknowledges that it has not relied on any representation unless given
by the Seller’s Solicitor in a written reply to an enquiry made by the Buyer’s
Solicitor before the date of this Agreement.

14                        Grant of the Willis Lease

14.1                     At actual completion the Buyer shall grant and the
Beneficial Owner and the Lease Guarantor shall accept the Willis Lease.

14.2                     If demanded to do so by the Buyer the Beneficial Owner
shall pay the rent due under the Willis Lease for the period from actual
completion until 24 December 2006 on the date of actual completion by way of
apportionment in accordance with the formula:

6,300,000

x

B

 

365

 

 

 

where B is the number of days from but excluding the date of actual completion
down to 24 December 2006 and Condition 6.3.2 shall not apply.

15                        Period between exchange and completion

Following the date of this Agreement until actual completion the Seller and the
Beneficial Owner shall:

7


--------------------------------------------------------------------------------




 

15.1                     comply with the obligations on the part of the tenant
contained within the Willis Lease at clauses 4.2 - 4.18 and 4.23 and 14 as if
they were set out in this Agreement as obligations owed to the Buyer;

15.2                     promptly notify the Buyer in writing of any notice,
application or other material communication given or received in relation to the
Property; and

15.3                     not take any action or following the Buyer’s request
fail to take any action which may prejudice the Buyer’s interest in the Property
in relation to the proposed development of the adjoining property known as
Mariner House and if required by the Buyer and at the Buyer’s cost to refuse
consent or to object (as appropriate) to any application made in respect of
Mariner House.

16                        Possession

The Beneficial Owner shall procure that any rights of occupation of the
Beneficial Owner and of any member of the group of companies of which the
Beneficial Owner forms part are terminated prior to actual completion so that
the Willis Lease shall constitute the only right of occupation subsisting as at
that date.

17                        Surety’s guarantee

17.1                     In consideration of the Seller and the Beneficial Owner
entering into this Agreement with the Buyer at the Surety’s request the Surety
guarantees and undertakes with the Seller and the Beneficial Owner as a primary
obligation that the Buyer  shall duly observe and perform all the agreements and
obligations and other terms and provisions of this Agreement to be observed and
performed by the Buyer and that if any of the obligations of the Buyer are not
duly performed and complied with the Surety shall be responsible for the payment
of any sums or other performance or compliance with such obligations and shall
on demand pay such sums or perform such obligations.

17.2                     The Surety shall indemnify the Seller and the
Beneficial Owner against any loss or liability or costs incurred by the Seller
and/or the Beneficial Owner as a result of a breach by the Buyer of the
provisions of this Agreement or as a result of this Agreement becoming void
voidable or unenforceable by the Seller or by the  Beneficial Owner  against the
Buyer.

17.3                     The Surety shall not be released or discharged in any
way from its obligations under this Agreement by:

17.3.1                   any neglect or forbearance of the Seller or the
Beneficial Owner in endeavouring to enforce performance or observance of the
Buyer’s obligations herein and any time which may be given by the Seller or the
Beneficial Owner to the Buyer;

17.3.2                   any variation of the terms of this Agreement;

17.3.3                   any legal limitation and/or incapacity of the Buyer
and/or any change in the constitution or powers of the Buyer or the Surety;

17.3.4                   any liquidation administration or bankruptcy of the
Buyer or the Surety;

8


--------------------------------------------------------------------------------




 

17.3.5                   any other act omission matter or thing whatsoever
whereby but for this provision the Surety would be released (other than a
release of the Surety given under deed by the Seller and the Beneficial Owner);
or

17.3.6                   any of the aforementioned arising in relation to the
other Surety or the release of the other.

17.4                     The Surety will not be entitled to participate in or be
subrogated to any security held by the Seller or the Beneficial Owner in respect
of the Buyer’s obligations or otherwise to stand in the place of the Seller or
the Beneficial Owner in respect of any such security until satisfaction of any
claims brought by the Seller or the Beneficial Owner in respect of the breach by
the Buyer of its obligations under this Agreement.

17.5                     The Surety hereby waives any right to require the
Seller or the Beneficial Owner to pursue against the Buyer any rights which may
be available to the Seller or the Beneficial Owner before proceeding against the
Surety.

17.6                     All of the obligations of the Surety in this Agreement
are owed jointly and severally.

18                        Lease Guarantor’s obligation

In consideration of the Buyer agreeing to grant the Willis Lease to the
Beneficial Owner at the Lease Guarantor’s request, the Lease Guarantor confirms
that it will duly execute the Willis Lease prior to actual completion and
deliver the Willis Lease to the Buyer for completion in accordance with Clause
14.

19                        Beneficial Owner’s obligations

The Beneficial Owner shall take all steps necessary to procure that the Seller
complies with the obligations of the Seller under this Agreement.

20                        VAT

20.1                     All sums payable under this Agreement are exclusive of
VAT (save for the payment due under clause 14.2 which (subject to Clause 20.3)
is inclusive of VAT) and the obligations to pay those sums include an obligation
to pay the associated VAT 10 working days after the later of the date VAT is
demanded and the date the associated sum payable is due but subject to receipt
of a valid and appropriate VAT invoice.

20.2                     Each of the Beneficial Owner and the Seller warrants
that no election to waive exemption in relation to the Property or the Crown
Land Lease under Schedule 10 of the Value Added Tax Act 1994 has been or will be
made which would cause the sale to be a taxable supply.

20.3                     If the Buyer is required to pay VAT on the Purchase
Price or on the Crown Land Lease Consideration to the Beneficial Owner or the
Seller then the Buyer shall be entitled to charge VAT on the rent payable under
the Willis Lease.

21                        Non-merger

Completion does not cancel liability to perform any outstanding obligations
under this Agreement.

9


--------------------------------------------------------------------------------




 

22                        Capital allowances

22.1                     One pound (£1.00) out of the Purchase Price shall be
allocated to plant and machinery forming part of the Property.

22.2                     At completion or on such later date as the Buyer shall
be registered and shall have a Tax District and reference but in any event on
the date no later than 3 months following the date of completion both the
Beneficial Owner and the Buyer shall deliver signed election notices under
Section 198 Capital Allowances Act 2001 in the form attached at Annexure 1 and
each party will be entitled to an original election notice signed by both.

22.3                     After completion each party shall deliver its election
notice to its Inspector of Taxes within the time prescribed by Section 201 of
the Capital Allowances Act 2001.

23                        Fittings and Chattels

23.1                     The sale of the Freehold Land includes all fixtures and
fittings forming part of the Freehold Land including for the avoidance of doubt
the Fittings forming part of the Freehold Land.

23.2                     The Beneficial Owner shall transfer with full title
guarantee and the Buyer shall accept on the Completion Date  the Chattels.

24                        Notices

Section 196 of the Law of Property Act 1925 shall apply to any notice which may
be served under this Agreement and as if the final words of Section 196(4) “and
that service... be delivered” were deleted and replaced by “and that service
shall be deemed to be made on the third working day after posting” and notices
shall be served on:

24.1                     the Seller and the Beneficial Owner at 10 Trinity
Square London EC3P 3AX marked for the attention of Carmine Bilardello/Peter
Smith; and

24.2                     the Buyer and the Surety at Denton Wilde Sapte One
Fleet Place London EC4M 7WS for the attention of Ian Outen/Elisabeth Gaunt.

25                        Jurisdiction

25.1                     This Agreement shall be governed by and construed in
accordance with English law.

25.2                     Any court process commenced in relation to this
Agreement may be served on a party at its address for service in England and
Wales set out on page 1 of this Agreement or such other address within England
and Wales as may have been notified in writing by the relevant party to the
other parties.

25.3                     All of the parties to this Agreement irrevocably agree
that the courts of England are to have jurisdiction to settle any disputes which
may arise out of or in connection with this Agreement and that accordingly any
proceedings suit or action in connection with this Agreement may be brought in
such courts.

25.4                     Each of the parties irrevocably waives (and irrevocably
agrees not to raise) any objection which each may have now or hereafter to the
laying of the venue of any such proceedings suit or action in any such courts
referred to in Clause 25.3 being nominated as a forum to hear and determine any
suit action or proceedings and to

10


--------------------------------------------------------------------------------




 

settle any disputes which may arise out of or in connection with this Agreement
and agree not to claim that any such court is neither a convenient nor
appropriate forum and any such proceedings suit or action brought in any court
referred to in this clause shall be conclusive and binding upon the parties
hereto and may be enforced in the courts of any other jurisdiction.

26                        Contracts (Rights of Third Parties) Act 1999

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Agreement but
this does not affect any right or remedy of a third party which exists or is
available apart from that Act.

27                        Landlord & Tenant Act 1954

27.1                     The Buyer served on the Beneficial Owner a notice (the
Notice) dated 7 September 2006 in relation to the tenancy to be created by the
Willis Lease in a form complying with the requirements of Schedule 1 to the
Regulatory Reform (Business Tenancies) (England and Wales) Order 2003 (the
Order).

27.2                     The Beneficial Owner, or a person duly authorised by
the Beneficial Owner, in relation to the Notice made a statutory declaration
(the Declaration) dated 8 September 2006 in a form complying with the
requirements of Schedule 2 of the Order.

27.3                     The Beneficial Owner further confirms that, where the
Declaration was made by a person other than the Beneficial Owner, the declarant
was duly authorised by the Beneficial Owner to make the Declaration on the
Beneficial Owner’s behalf.

27.4                     The Buyer and Beneficial Owner agree to exclude the
provisions of Sections 24 to 28 (inclusive) of the Landlord and Tenant Act 1954
Act in relation to the tenancy to be created by the Willis Lease.

11


--------------------------------------------------------------------------------




 

[g218782kki002.gif]SIGNED by

on behalf of Sailgold Limited

 

 

/s/ Michael Chitty

 

 

 

 

 

 

[g218782kki002.gif]SIGNED by

on behalf of Ropepath Limited

 

 

/s/ Michael Chitty

 

 

 

 

 

 

[g218782kki002.gif]SIGNED by                                       on behalf of

Willis Group Services Limited

 

 

/s/ Michael Chitty

 

 

 

 

 

 

[g218782kki002.gif]SIGNED by                                       on behalf of

Willis Group Limited

 

/s/ Thomas Colraine

 

 

 

 

 

 

[g218782kki002.gif]SIGNED by                                       on behalf of

Ten Trinity Square Ltd

 

 

/s/ Stanley E. Thomas

 

 

 

 

 

 

[g218782kki002.gif]SIGNED by                                       on behalf of

Thomas Enterprises Inc

 

 

/s/ Stanley E. Thomas

 

 

 

 

 

 

[g218782kki002.gif]SIGNED by Stanley Earl Thomas

 

 

/s/ Stanley E. Thomas

 

 

 

 

12


--------------------------------------------------------------------------------